Lampron, J.
Rule 73 of Rules of the Superior Court provides in part that when “a question of law is transferred, the excepting party shall advance the expense of the transfer, which sum is to be taxed in his bill of costs if he shall prevail.” 99 N. H. 620. Plaintiff’s motion that the defendant, her guardian, be ordered to advance the cost of printing her appeal to this court presented the question of whether the best interest of the plaintiff would warrant *344an expenditure of her own funds to have her exceptions determined. See In re Estate of Ost, 211 Iowa 1085. This rested within the discretion of the Trial Court. Merchants Nat. Bank v. Sullivan, 98 N. H. 151, 152. The record shows no abuse of discretion. The Trial Court’s action therefore will not be disturbed. Sweeney v. Willette, 98 N. H. 512, 513.

Exception overruled.

All concurred.